Citation Nr: 1813476	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-11 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Catherine H. Cornell


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1964 to April 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).

The claim on appeal was presented as one of service connection for PTSD.  Under the U.S. Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) it is addressed as a claim of service connection for a psychiatric disability, however diagnosed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claims on appeal.  See 38 C.F.R. § 3.159.  

The Veteran claims that he has a psychiatric disability due to exposure to stressor events in service.  The AOJ sought verification of one of his alleged stressor events (in August 1965 being on guard duty on the ship that transported him from California to Vietnam when a fire broke out, keys to the brig could not be located, and a soldier in the brig died of smoke inhalation).  From the ship's (U.S.S. Gordon) it was established that the event occurred on October 19, 1965, when the Veteran was already serving in Vietnam.  He has alleged other specific stressor events in Vietnam (such as driving a truck in a convoy that was attacked with small arms fire, and he did not think he would survive); the AOJ apparently determined that he had not provided sufficient identifying information to seek verification of those event.  The Veteran is not shown to have served in combat.  However, he has  alleged serving in circumstances consistent with a fear of hostile military or terrorist activity; development of that aspect of his claim has been less than complete.  He has received VA diagnoses of PTSD; however, the stressor events underlying those diagnoses were either uncorroborated or not clearly identified.  Consequently, development regarding stressor events in service and to determine whether or not the Veteran has a diagnosis of PTSD based on a corroborated stressor event in service or on a fear of hostile/terrorist activity (under 38 C.F.R. § 3.304(f)(3))(or has another psychiatric disability related to service) is necessary.

Furthermore, the record contains conflicting medical opinions regarding the etiology of the Veteran's hearing loss and tinnitus.  A November 2010 VA examination report and a July 2012 addendum are to the effect that these claims disabilities are unrelated to the Veteran's service.  A November 2017 private audiologist's opinion is to the effect that the Veteran's hearing loss and tinnitus were incurred in service (notably, the private audiologist's opinion reflects consideration of the Veteran's lay statements-which is required).  Additionally, there is a wide discrepancy between the puretone thresholds noted on 2010 VA examination and those found on November 2017 private evaluation.  The rationale for the conflicting opinions cites to different factors, and medical guidance is needed to reconcile the conflicting opinions.  The Board observes that under governing caselaw, that a hearing loss disability is not shown at separation from service is not fatal to a claim of service connection for such disability.  

Finally, any outstanding records of VA evaluations or treatment the Veteran may have received for the disabilities at issue are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should afford the Veteran another opportunity to provide descriptions and identifying information regarding any specific stressor events to which he alleges he was exposed in service (other than being brig guard on the U.S.S. Gordon when a fire broke out on that ship resulting in the death of a prisoner in the brig, as that event is conclusively established to have occurred on October 19, 1965 when the Veteran was already in Vietnam).  The AOJ should then seek verification of any specific stressor event alleged for which the Veteran provides sufficient identifying information.  [If he provides partial information regarding a stressor, considered insufficient to seek verification, he should be advised what further information is needed.] 

The AOJ should then make formal determinations for the record as to whether any specific stressor alleged by the Veteran is corroborated, and whether or not he served in circumstances consistent with a fear of hostile action/terrorist activity.  The determinations should include citation to the factual data that support the conclusions reached, and should encompass consideration  for all of the Veteran's accounts. 

2.  The AOJ should secure for the record copies of the complete outstanding (updated to the present) clinical records of all VA evaluations and treatment the Veteran has received for psychiatric disability, hearing loss, and tinnitus.  The AOJ should review the records received, and arrange for any further development suggested by the information therein.

3.  The AOJ should then arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine whether he has a diagnosis of PTSD based on a corroborated stressor event in service or based on a fear of hostile military activity.  The examiner should be notified of what, if any, alleged stressor event is corroborated, as well as whether the circumstances of the Veteran's service were consistent with a fear of hostile military activity.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and psychiatric examination of the Veteran, the examiner should provide an opinion that responds to the following:

a)  Please identify (by diagnosis) each psychiatric disability entity found or diagnosed during the pendency of this appeal.  Specifically, does the Veteran have a diagnosis of PTSD related to a verified stressor event in service (if so the stressor event must be identified), or related to a fear of hostile military or terrorist activity (if the AOJ finds circumstances of his service were consistent with such fear)?  If an acquired psychiatric disability is not diagnosed, please reconcile that conclusion with the medical evidence in the record.

b)  Please identify the likely etiology for any/each acquired psychiatric disability entity other than PTSD diagnosed, to include depressive disorder.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (to include as due to a corroborated event therein)?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.
4.  The AOJ should also arrange for the Veteran to be examined (to include audiometric studies) by an otologist or audiologist to determine whether he has a hearing loss disability (as defined in 38 C.F.R. § 3.385) and, if so, its likely etiology, and the etiology of his tinnitus.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record (to specifically include the 2010 VA examination report with 2012 addendum and the November 2017 private audiologist's opinion) and examination/interview of the Veteran, the examiner should provide an opinion that responds to the following: 

a)  Does the Veteran now have a hearing loss disability (as defined in 38 C.F.R. § 3.385) in either or both ears?  

b)  If a hearing loss disability is diagnosed, please identify the likely etiology for such disability.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his acknowledged exposure to noise trauma in service?  

If the Veteran's hearing loss is determined to be unrelated to service, the provider should identify the etiology for the hearing loss considered more likely (and explain why that is so).

c)  The examiner should also opine whether the Veteran's claimed tinnitus is at least as likely as not (a 50% or better probability) related to his service, to include as due to exposure to noise trauma therein.  If the opinion is to the effect that the tinnitus is unrelated to service, please identify the etiology(ies) for the tinnitus considered more likely.

The examiner must explain the rationale for each opinion in detail.  The rationale must reflect consideration of the Veteran's reports of continuous manifestations since service.  The examiner should also review the 2010/2012 VA and 2017 private opinions that are already in the record in this matter, and reconcile them to the extent possible, expressing agreement or disagreement with each, along with an explanation for the agreement or disagreement.

5.  After the development sought above, and any additional development deemed necessary, is completed, the AOJ should review the record and readjudicate the claims (to encompass psychiatric disability other than PTSD, for the service connection claim for psychiatric disability).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

